ORDER

PER CURIAM.
Elvis J. Thornton appeals the denial of his motion to vacate his judgment and sentence under Missouri Supreme Court Rule 24.035. Thornton drove two individuals to a home with the purpose of burglarizing the home. The two individuals entered the home, committed a robbery, and in the process murdered the occupant of the home. Thornton pled guilty to second-degree, felony murder, and first-degree robbery. The court held an evidentiary hearing and denied relief. Thornton now appeals claiming that the trial court erred in refusing to grant relief because Thornton’s plea counsel misadvised Thornton concerning the nature of accomplice liability and misled Thornton into believing that he could not obtain private counsel at his own expense. We affirm the motion court’s judgment. Rule 84.16(b).